Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 19, 2021

                                       No. 04-21-00449-CV

                                     Paula MANZANARES,
                                            Appellant

                                                 v.

                                        Perry ALVAREZ,
                                             Appellee

                           From the County Court, Frio County, Texas
                                     Trial Court No. 9704
                           Honorable Arnulfo C. Luna, Judge Presiding


                                          ORDER
         The clerk’s record was originally due on November 15, 2021. On November 19, 2021,
the trial court clerk filed a Notification of Late Record stating appellant has failed to pay or make
arrangements to pay the clerk’s fee for preparing the record and that appellant is not entitled to
appeal without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court no later than
November 29, 2021 that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court